UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6957


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ALLEN BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00117-FL-1)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Allen Brown, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard      Allen       Brown   appeals     the     district       court’s    order

denying    his     motion       for   a    sentence       reduction        pursuant     to

18 U.S.C. § 3582(c)(2) (2012), based upon Amendments 750, 781,

and 782 to the Sentencing Guidelines.                       We have reviewed the

record    and    find    no    reversible       error.      See    United      States   v.

Thomas,    775 F.3d 982,    982-83    (8th     Cir.       2014)    (holding     that

Amendment 782 reductions in drug offense levels do not apply to

defendants whose offense levels were based on career offender

enhancement rather than on drug Guidelines).                            Accordingly, we

affirm    the    district      court’s    denial     of    relief,       grant    Brown’s

request to seal his informal brief, deny his request to seal the

remainder of the record, and deny his motion for appointment of

counsel.    We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in     the   materials

before    this   court    and    argument       would     not    aid    the    decisional

process.



                                                                                 AFFIRMED




                                            2